ee

on

AO 245B (CASD Rev, 1/19) Judgment in a Criminal Case

FILED

= abe

ie ng &

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA i

 

UNITED STATES OF AMERICA

#

CLEP. US THSTRICT COURT
SOUTHERN IISTRICT OF CALIFORNIA

DEPUTY

JUDGMENT IN A CRIMINAL CASE

Vv. (For Offenses Committed On or After November 1, 1987)

OSCAR TIBURCIO JIMENEZ-RAMIREZ (1) Case Number:

MICHAEL L. CROWLEY
Defendant’s Attorney

USM Number 30475479

CL] -
THE DEFENDANT:

pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

[i was found guilty on count(s)

19CR3177-CAB

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section
8 USC 1326

Nature of Offense
ATTEMPTED REENTRY OF REMOVED ALIEN (FELONY)

The defendant is sentenced as provided in pages 2 through 2 of this judgment,

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[] The defendant has been found not guilty on count(s)

Count

Number(s)
1

 

[1 Count(s) is

 

Assessment : $100.00

[] JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine L] Forfeiture pursuant to order filed

dismissed on the motion of the United States.

, included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of

any material change in the defendant’s economic circumstances.

December 6. 2049

Date of Impositign of Sentence

   

 

HON. Cathy Ann Bencivengo

UNITED STATES DISTRICT JUDGE

 
,

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: OSCAR TIBURCIO JIMENEZ-RAMIREZ (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR3177-CAB

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
30 MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

Lt Ex

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
CL] at AM. on

 

 

O as notified by the United States Marshal.
q The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
O_ onor before
[1] as notified by the United States Marshal.
(1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

if

19CR3177-CAB
